


Exhibit 10.24

 

[ex10-241824image002.gif]

 

 

MASTER PURCHASE AGREEMENT

 

This Master Purchase Agreement  (“MPA”) is made as of  May 7, 2003  (“Effective
Date”) between Cisco Systems Inc., a California corporation, having its
principal place of business at 170 West Tasman Drive, San Jose, CA 95134 on
behalf of itself and its Subsidiaries (collectively, “Cisco”), and Integrated
Device Technology, Inc., a Delaware corporation having a place of business at
2975 Stender Way, Santa Clara, California 95054, (“Supplier”).

 

This MPA has the following attachments, which are incorporated into this MPA by
this reference and made a part hereof:

 

 

Exhibit A

 

Product Schedule

 

Exhibit B

 

Business Reviews

 

Exhibit C

 

Failure Analysis Procedure

 

Exhibit D

 

Product Change Notification

 

Exhibit E

 

Reschedules and Cancellations

 

Exhibit F

 

[*]

 

Exhibit G

 

Cisco Authorized Contract Manufacturers

 

Exhibit H

 

Dispute Escalation

 

Exhibit I

 

Competitor List

 

PRELIMINARY UNDERSTANDING

 

 

A.                                   Supplier is in the business of developing,
manufacturing and selling components that are required to achieve the desired
functionality of some of Cisco’s products.

 

B.                                     Cisco desires to purchase from Supplier,
and Supplier desires to supply to Cisco, the Products (as defined herein)
pursuant to the terms and conditions herein.

 

 

NOW, THEREFORE, in consideration of the mutual promises contained herein, the
parties agree as follows:

 

 

1.                                      DEFINITIONS

 

1.1                                 “Cisco CMs” shall mean those contract
manufacturers engaged in the manufacture of Cisco products who are identified in
Exhibit G, as it may be amended by Cisco, in its sole discretion, throughout the
Term.

 

Confidential treatment has been requested for portions of this exhibit.  The
copy filed herewith omits the information subject to the confidentiality
request.  Omissions are designated as [*].  A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

 

Page 1 of 30

--------------------------------------------------------------------------------


 

1.2                                 “Custom”: A Product that is not standard and
(i) is customized expressly for Cisco product requirements, or (ii) for which
Supplier has no alternative redistribution channel.

 

1.3                                 “Delivery Date” shall mean the date agreed
to by the Parties for receipt of goods at the specified delivery location
identified in the applicable purchase order (per INCO terms 2000) for any order
for Products.

 

1.4                                 “e-Hub” shall mean Cisco’s online supply
chain management tool.

 

1.5                                 “Intellectual Property” means any and all
tangible and intangible: (i) rights associated with works of authorship
throughout the world, including but not limited to copyrights, neighboring
rights, moral rights, and maskworks, and all derivative works thereof
(ii) trademark and trade name rights and similar rights, (iii) trade secret
rights, (iv) patents, designs, algorithms and other industrial property rights,
(v) all other intellectual and industrial property rights (of every kind and
nature throughout the world and however designated) whether arising by operation
of law, contract, license, or otherwise, and (vi) all registrations, initial
applications, renewals, extensions, continuations, divisions or reissues thereof
now or hereafter in force (including any rights in any of the foregoing).

 

1.6                                 “Lead Time” shall mean the period from the
time Supplier accepts an order for Products until delivery to Cisco or Cisco CM
as quoted by Supplier for entry into Combat. Such Lead Time however, shall not
exceed [*].  “Combat” shall mean Cisco’s Outsource Manufacturing Business
Analysis Tool.

 

1.7                                 [*]

 

1.8                                 “Products” shall mean the  products listed
in each Product Schedule attached hereto as Exhibit A, and shall include
hardware products and Software, user documentation (where applicable) and
Supplier’s standard packaging. Products shall also include progeny of or
replacements for such Products.

 

1.9                                 “Product Price” shall mean the mutually
agreed to net price that Cisco and Cisco CMs shall pay for each Product as
listed in the then applicable Cisco enterprise resource planning database
(“Cisco ERP”) or other database, including, but not limited to Combat.

 

1.10                           “Product Schedule” shall mean the schedule, one
for each Product, attached hereto as Exhibit A. Product Schedules agreed upon
after the Effective Date shall be executed by the parties and copies shall be
appended hereto. The Product Schedules may be amended from time to time in
accordance with the mutual agreement of the parties.

 

1.11                           “Rolling Forecast” shall mean a non-binding
twelve (12) month forecast of Cisco’s estimated requirements for Products for
itself, Subsidiaries, and Cisco Systems International B.V. as updated
periodically.

 

1.12                           “Semi-Custom” shall mean those Products which may
be modified in part to meet Cisco’s requirements and for which there are limited
alternative distribution channels.

 

 

Page 2 of 30

--------------------------------------------------------------------------------


 

1.13                           “Software” shall mean any computer code in object
code format and whether embedded in or bundled with the Products in any manner,
including as firmware, and even if provided separately on disks or other media
or by electronic transmission, together with all bug fixes, revisions and
upgrades thereto.

 

1.14                           “Specifications” shall mean the Product-specific
specifications that are set forth or referenced in the applicable Product
Schedule.

 

1.15                           “Subsidiary” shall mean a corporation, excluding
Cisco Systems International B.V., in which a party effectively owns or controls,
directly or indirectly, more than fifty percent (50%) of the voting stock or
shares.

 

1.16                           “Term” shall have the meaning set forth in
Section 18.1.

 

1.17                           “Warranty Period” shall mean the duration of
warranty as specified in each Product Schedule, commencing upon delivery of the
Product to Cisco, Cisco CMs or other authorized delivery site in compliance with
the conditions required in Section 11.2

 

2.                                      SALES AND PURCHASES OF PRODUCT

 

2.1                                 Products.   Supplier agrees to supply and
Cisco agree to purchase Supplier’s Products pursuant to the terms and conditions
of this MPA.  Supplier hereby agrees to supply to Cisco and/or Cisco CMs the
Products listed in each Product Schedule in compliance with the Specifications
and for the exclusive purpose of incorporation into a final Cisco product. 
Supplier’s use of data contained in or entry of data into the Combat tool shall
not alter the terms of this MPA.

 

2.2                                 Purchase Orders.  Supplier agrees that it
shall handle purchase orders placed by Cisco CMs identified in Exhibit I. 
Supplier shall accept and acknowledge in writing all purchase orders from Cisco
or Cisco CMs within three (3) business days after receipt thereof, identifying a
firm shipping date in compliance with the applicable Lead Time with each such
acknowledgment.  [*]. All purchase orders placed with Supplier by Cisco shall be
subject to the terms and conditions of this MPA without specific reference
hereto in any such Cisco purchase order.  Cisco shall not be liable for any
verbal commitments made by Cisco or Cisco CMs, although Supplier may proceed
based upon an authorized Cisco buyer/planner’s provision of a Cisco purchase
order number which shall be followed by a written or electronic purchase order
to be accepted by Supplier as called for in this Section 2.2.

 

2.3                                 Flexibility.   Supplier shall ensure that it
has the capacity to increase or decrease production of any Products from any
given volume as set in the Rolling Forecast as follows:

 

•                                          [*] if the increase or decrease is to
be effected within four (4) weeks; and

 

•                                          [*] if the increase or decrease is to
be effected within eight (8) weeks.

 

Supplier shall be capable of sustaining such flexibility percentages as measured
against a baseline to be refreshed every four weeks.  Additionally, such
flexibility capability shall be in accordance with goals and/or Lead Time
parameters established by Supplier with Cisco CMs, including the implementation
of a supplier managed inventory program (“SMI”).  [*].  Supplier shall
coordinate with Cisco and all applicable Cisco CMs to meet

 

 

Page 3 of 30

--------------------------------------------------------------------------------


 

any such Rolling Forecast increase or decrease by effectively managing its
inventory at the lowest, longest lead time component or raw material level to
minimize risk throughout the supply chain while ensuring maximum flexibility and
scalability to Cisco’s demand. Supplier hereby acknowledges that neither Cisco
nor Cisco CMs shall bear any liability or responsibility for any costs incurred
by Supplier to meet such volume increase or decrease unless otherwise provided
for in this MPA.

 

2.4                                 Reschedules and Cancellations.  Cisco CMs
may cancel or reschedule purchase orders issued to Supplier in the manner agreed
upon with Supplier by each of them.  Cisco may cancel or reschedule purchase
orders issued by Cisco directly to Supplier, as set forth in Exhibit E.

 

2.5                                 Non-Cancellable/Non-Returnable
Products.         No Product shall be treated as Non-Cancellable/Non-Returnable
(“NCNR”) unless so designated in the applicable Product Schedule.   Purchase
orders for any such NCNR Product may be cancelled by either Cisco or Cisco CMs
and shall be paid for in the manner and subject to the terms as set forth in
Exhibit E.

 

2.6                                 Disaster Recovery and Business Continuity
Plan. Within sixty (60) days after the Effective Date, Supplier shall submit to
Cisco a formalized plan for disaster recovery and business continuity specific
to location(s) relating in any way to the manufacture and sale of Products to
Cisco contemplated by this MPA (the “Plan”). Such Plan, at a minimum, shall
identify available alternate facilities, infrastructure and logistics, and
provide for security and protective measures necessary to ensure minimal impact
to Cisco’s supply of Products from Supplier.

 

2.7                                 Benefits to Cisco CMs.  Supplier shall
ensure that all terms relating to the Products and their purchase set forth in
the following Sections of this MPA shall be adhered to with Cisco CMs in the
course of their purchase of Products for inclusion in Cisco products. Those
terms to be afforded or adhered to with Cisco CMs shall include
Sections 2.1-2.3, 2.5, 3.1, 4.2, 5 (entirely), 7 (entirely), 8.4, 10 (entirely),
11.1, and 11.2.

 

3.                                      PRICING

 

3.1                                 Prices.  The Product Prices shall be set
forth in the then applicable Cisco ERP or other database, including, but not
limited to Combat, to be updated on a quarterly basis unless otherwise agreed by
the Parties. Transportation and all sales, property, excise and other applicable
taxes (other than those based on Supplier’s net income) shall be paid by Cisco. 
No additional fees or charges of any sort shall be charged to Cisco, unless the
subject of a written Supplier request accepted by a Cisco commodity manager in
writing. Invoices submitted to Cisco shall be paid within thirty (30) days from
the receipt of a valid invoice. If not received earlier, invoices submitted to
Cisco shall be deemed received seven days after their issuance. Supplier shall
use its best efforts to meet Cisco’s quarterly cost reduction targets, as they
are communicated to Supplier and Supplier will extend to Cisco all price
decreases achieved by Supplier.  Cisco shall have the right to alter any
percentage of Total Available Purchases (“TAP”) if agreed upon herein, in the
event that: (i) Supplier’s pricing is not competitive; (ii) the Products do not
comply with the applicable Specifications; (iii) Supplier has failed to or is
unable to meet Delivery Dates; or (iv) Supplier is not in compliance with any
other material provision hereof. Prices stated in the Product Schedules are in
U.S. dollars and do not include applicable Taxes. “Taxes” mean any tax or other
charge that Supplier is liable to collect on behalf of any governmental
authority as a result of the sale, use or delivery of Products, including
without limitation, duties, value added and other withholding taxes. Taxes do
not include taxes on Supplier’s net income.

 

 

Page 4 of 30

--------------------------------------------------------------------------------


 

3.2                                 Lowest Price Warranty.  Supplier represents
and warrants to Cisco that throughout the Term of this MPA, the Product Prices
are and will be no higher than the lowest net prices offered by Supplier [*].
Cisco shall have the right upon reasonable notice to Supplier and reasonable
justification for wanting to so, to have a representative examine such
applicable books and records of Supplier as are necessary to verify Supplier’s
compliance with this Section 3.2.  If the audit reveals that Supplier has not
complied, then Supplier shall issue, in Cisco’s discretion, a credit against
outstanding future payment obligations for the total difference between the
price paid and the lowest price. If such audit reveals that Supplier’s pricing
to Cisco for the Products has been more than five percent (5%) higher than
pricing for the Products to any of Supplier’s other customers, Supplier shall
pay the reasonable fees and expenses of such audit.  For the purpose of this
section, the determination of Product pricing shall not take into account any
incentive or marketing programs that may be offered by IDT to CM customers.

 

4.                                      FORECASTS AND PRODUCT ALLOCATION

 

4.1                                 Forecasts.  On a periodic basis, Supplier
will receive, by any means approved by Cisco including via e-Hub, a Rolling
Forecast of Cisco’ estimated needs. These forecasts are for planning purposes
only and do not constitute any commitment to purchase, unless otherwise
explicitly set forth in this MPA. No request for Products shall be binding
unless contained in a purchase order in compliance with the requirements of this
MPA and pursuant to Exhibit E.

 

4.2                                 Allocation of Products. In the event
Supplier’s manufacturing capacity for any Product is in short supply, Supplier
shall deliver to Cisco an allocation no less favorable than any of its other
customers, whether internal or external. Supplier shall provide Cisco with as
much notice as reasonably possible if it anticipates or has reason to believe
that Supplier’s output of the Product will not be sufficient to meet all of
Cisco’s requirements for any period. Supplier shall notify Cisco in writing upon
reaching a product capacity utilization of [*]. This capacity allocation right
shall be in addition to any other rights and remedies of Cisco.

 

5.                                      SHIPMENT AND DELIVERY

 

5.1                                 Delivery. Delivery shall be FCA  point of
shipment.  Delivery Dates shall be based on the Lead Time shown in each Product
Schedule.

 

5.2                                 Late Delivery.  If Supplier is unable to
deliver to a Cisco CM any Products on the Delivery Date, Supplier shall notify
the applicable Cisco CM.  If Supplier is unable to deliver Products ordered by
Cisco on the Delivery Date, Supplier shall (i) notify a Cisco buyer/planner
within twenty four (24) hours of Supplier’s knowledge of late delivery and
(ii) make reasonable commercial efforts to allow no less than forty eight
(48) hours notice of any such late delivery. In the event that the parties
cannot agree on a revised Delivery Date or the late delivery has impacted a
Cisco customer order, (i) Cisco or Cisco CMs may cancel the affected purchase
orders without penalty, or (ii) Supplier shall accept any reschedule or change
in the affected purchase order as Cisco or Cisco CMs may require. Regardless of
whether an order was placed by Cisco or Cisco CMs, Supplier shall immediately
notify Cisco and, if relevant, all affected Cisco CMs of any known or
anticipated delays that may cause a manufacturing line to go down, or of any
circumstances that may cause disruption in deliveries.

 

5.3                                 Shipping Documents and Markings; Packing.

 

5.3.1                        Documentation.  Shipping documentation must be
complete and accurate and include all required information including commercial
invoice, packing list, all applicable export and transportation documents and
declarations.  An itemized packing list must accompany each shipment and shall
prominently identify  (i) the purchase order number, (ii) the description, part
number, revision level, and quantity of the Products shipped, (iii) the number
of shipping containers in the delivery, (iv) the status of the shipment as
complete or partial, and (v) the waybill/bill of lading number.

 

5.3.2                        Packaging. Unless otherwise specified by Cisco or
Cisco CMs, Supplier will package and pack all goods in a manner which (i) is in
accordance with good commercial practice, (ii) is acceptable to common carriers
for shipment, (iii) follows procedures taking into

 

 

Page 5 of 30

--------------------------------------------------------------------------------


 

account the then most current I.C.C. regulations, and (iv) is adequate to ensure
undamaged arrival of the Products at the identified destination.

 

5.3.3                        Markings.  Supplier will mark all containers with
necessary lifting, handling and shipping information and with purchase order
numbers, date of shipment, and the names of the consignee and consignor.

 

6.                                      SUPPLIER PERFORMANCE CRITERIA

 

6.1                                 The ultimate evaluation of Supplier’s
performance hereunder for purposes of continued or additional purchases shall be
made exclusively by Cisco, in their sole discretion; provided that Cisco will
communicate a variety of criteria which may be considered in such evaluation,
including Cisco’s “Scorecard” process.  The Scorecard process is Cisco’s formal
process for identification of supplier strengths and areas for improvement.
Supplier performance will be discussed during QBRs or SBRs as shown in
Exhibit B.

 

7.                                      PRODUCT INSPECTION AND QUALITY

 

7.1                                 Inspection by Cisco.  Products shall be
subject to inspection and testing by Cisco or Cisco CMs for (i) conformance to
Product Specifications, (ii) warranty defects and (iii) any other form of
damage.

 

7.2                                 Return.  In case any Product is found not to
conform to the mutually agreed upon Specifications, or is in any way defective
in material or workmanship, or otherwise damaged (“Non-Conforming Product”),
Cisco or Cisco CMs may return the Product and will (i) promptly notify Supplier
in writing of the basis of such return and (ii) comply with the Supplier’s
Return Materials Authorization (“RMA”) process for the return of the
Non-Conforming Products, provided that such RMA process has been given in
writing to Cisco or Cisco CM. The Non-Conforming Product will be processed
according to the warranty procedure specified in Section 11 herein.  

 

7.3                                 Failure Analysis.    At Cisco’s request,
Supplier will adhere to the failure analysis procedure as set forth in Exhibit C
and provide to Cisco a failure analysis report specifying the reason for failure
of any Non-Conforming Product. [*]


8.                                      PRODUCT SPECIFICATIONS AND CHANGES


8.1                                 SPECIFICATIONS. SUPPLIER AGREES TO SUPPLY
PRODUCTS THAT CONFORM TO THE APPLICABLE SPECIFICATIONS. SUPPLIER SHALL NOT MAKE
CHANGES TO ANY SPECIFICATIONS FOR ANY PRODUCT, OR ANY CHANGES TO A PRODUCT OR
PROCESS CHARACTERISTICS WHICH COULD POTENTIALLY RESULT IN A CHANGE TO THE FORM,
FIT, OR FUNCTION OF THE PRODUCT WITHOUT PRIOR WRITTEN NOTICE GIVEN TO CISCO IN
ACCORDANCE WITH THE PRODUCT CHANGE NOTIFICATION PROCESS IN EXHIBIT D.

 

8.2                                 Pre-Shipment Testing.  Supplier shall follow
pre-delivery test procedures as the parties may agree upon for each Product.


8.3                                 PRODUCT CORRECTIONS. WITHIN ONE (1) WORKING
DAY AFTER VERIFYING ANY BUG OR OTHER PROBLEM IN A PRODUCT WHICH MAY RESULT OR
ALREADY HAS RESULTED IN AN ADVERSE IMPACT TO CISCO’S INSTALLED CUSTOMER BASE OF
SUCH PRODUCT, ANY PARTY MAY SUBMIT A REQUEST TO MAKE A CORRECTIVE


PAGE 6 OF 30

--------------------------------------------------------------------------------



 


CHANGE.  THE REQUESTING PARTY SHALL PROVIDE ALL APPLICABLE DATA IN SUPPORT OF
THE REQUEST.  WITHIN TEN (10) BUSINESS DAYS (UNLESS SUCH TIME IS MUTUALLY
EXTENDED) THE PARTIES SHALL AGREE UPON A COURSE OF CORRECTIVE ACTION AND THE
TIME FOR ITS IMPLEMENTATION.

 

8.4                                 Product Discontinuation.  [*].  If Supplier
intends to discontinue the manufacture and sale of any Product (“EOL”), Supplier
shall give at least [*] written prior notice to Cisco (the “EOL Period”). 
During the EOL Period, orders may be placed orders for such Product pursuant to
this MPA, but such orders may not request delivery of such Product on a date
later than [*]  after the end of the EOL Period. Supplier shall provide support
for the EOL Product pursuant to Section 10.1 of this MPA. In no event shall
Supplier accept purchase orders for such Product from any third party after the
last day of the EOL Period, without offering the same opportunity for Product
procurement to Cisco or Cisco CMs on behalf of Cisco.  Throughout the EOL
Period, Supplier shall assist Cisco in identifying alternative products or
sources for the affected Products’ functionality.

 

8.5                                 Plant Move or Closure. If Supplier intends
to relocate or close any of its manufacturing plants, it shall provide Cisco a
minimum of one hundred twenty (120) days advance written notice. If the closure
causes the Supplier to EOL a product, the term of notice shall be as stated in
Section 8.4 above. In addition, if Supplier intends to open a new manufacturing
plant, Cisco shall receive the same minimum notice as for a move or closure

 

9.                                      OWNERSHIP OF SOFTWARE; GRANT OF RIGHTS

 

9.1                                 Ownership. Supplier and its licensors shall
retain title to and ownership of the Software.

 

9.2                                 Software License. Supplier hereby grants to
Cisco, Cisco CMs and Cisco’s end-users a non-exclusive, perpetual, worldwide,
royalty-free license to use the Software and grants to Cisco and Cisco CMs the
right to authorize others to use the Software in connection with the
manufacture, sale, license, loan or distribution of Cisco’s products through
resellers and multiple tiers of distribution. Except as expressly set forth
herein or as permitted by law, Cisco shall not (i) modify, reproduce, copy,
reverse engineer, decompile or disassemble all or any portion of the Software,
or (ii) create derivative works thereof.

 

9.3                                 Upgrades. All bug fixes, revisions to and
upgrades of the Software, which Supplier makes available to any of its customers
at no charge will be made available to Cisco and Cisco CMs at no charge. All
other upgrades or Product enhancements will be offered to Cisco and Cisco CMs on
mutually agreeable terms and conditions.

 

10.0                        SUPPORT

 

10.1                           Support.  Supplier agrees to provide reasonable
technical assistance, and failure analysis services (collectively, “Support
Services”) with respect to each Product individually, including discontinued
Products ordered, delivered and paid for by Cisco or Cisco CMs, for a period of
[*] after the later of the last date of shipment to Cisco or Cisco CMs or
termination or expiration of this MPA. Products requiring support shall be
returned pursuant to Supplier’s RMA process as agreed upon by the parties.  
Support Services shall include, but may not be limited to, the following:

 

 

Page 7 of 30

--------------------------------------------------------------------------------


 

10.1.1                  Technical Support. Upon Cisco’s reasonable request,
Supplier will provide to Cisco or Cisco CMs in electronic form or other
acceptable form, all bug notes or other documentation, and defining the relevant
information, symptoms, solutions or workarounds for identified Product problems,
including accurate records of Product deficiencies. During the Term of this MPA,
Supplier will provide such support to Cisco and Cisco CMs at no charge.

 

10.1.2                  Emergency Replacement. Supplier shall utilize its
reasonable efforts to provide emergency replacement Products functionally
equivalent replacement products within [*] of receipt of Cisco’s or Cisco CMs’
request therefor. If no replacement is available, Supplier will provide
replacement Products as soon as reasonably possible and will notify Cisco or
Cisco CMs of the estimated delivery date for such replacement.

 

11.0                        REPRESENTATION AND WARRANTIES

 

11.1                           Warranty of Title.  Supplier warrants and
represents that  (i) it shall convey to Cisco and/or Cisco CMs good and clear
title to the Products, free and clear of all liens and encumbrances, (ii) at the
Effective Date and on the date each Product is shipped, Supplier is not aware of
any claims for infringement of Intellectual Property rights with respect to any
of the Products, and (iii) it has the full authority to enter into this MPA, to
carry out its obligations under this MPA, and (iv) its compliance with the terms
and conditions of this MPA will not violate any applicable federal, state or
local laws, regulations or ordinances or any third party agreements in effect at
the time of manufacture of a particular Product.

 

11.2                           Product Warranty.  Supplier warrants to Cisco
that, for [*] from the date of shipment  the Products whether ordered by Cisco
or Cisco CMs (i) will be new and unused, (ii) will comply in all respects with
the applicable Specifications, ULA or CSA requirements, (iii) will be free from
defects in materials design (to the extent it may cause death or serious bodily
harm), and workmanship.  Supplier will, at its expense, repair or replace all
Non-Conforming Products with new and unused Products, and deliver the repaired
or replacement Products to a location designated by Cisco or Cisco CMs within
[*] days after receipt of Cisco’s request for replacement.  In the event
Supplier is unable to repair or replace the Product, Supplier will refund the
price paid by Cisco.  Any Product repaired or replaced under warranty is
warranted for the period of time remaining in the original warranty for the
Product, [*]. Supplier will adhere to the failure analysis procedure as set
forth in Exhibit C and provide to Cisco a failure analysis report specifying the
reason for failure of any Non-Conforming Product [*].  Unless Supplier
reasonably demonstrates that a returned Product is not a Non-Conforming Product,
Supplier will pay the cost of shipping and insurance for the returned and
replacement Products.

 

11.3                           Epidemic  Failure.  For the purposes of this MPA,
epidemic failure will be deemed to have occurred if [*] a substantially similar
repetitive defect occurs in a significant number of Product indicating a common
or systemic failure (“Epidemic Failure”). An Epidemic Failure shall not include
failures due to customer misapplication, utilization of parts not approved by
Supplier, or chain failures induced by internally or externally integrated
sub-assemblies.

 

In the event of a claimed Epidemic Failure, Supplier and Cisco will cooperate to
implement the following procedure:

 

(i)                                     The discovering party will promptly
notify the other upon discovery of the failure;

 

 

Page 8 of 30

--------------------------------------------------------------------------------


 

(ii)                                  Supplier shall inform Cisco of its
preliminary plan for problem diagnosis within one (1) business day of such
notification;

 

(iii)                               Supplier and Cisco will jointly endeavor to
verify the Epidemic Failure and immediately diagnose the problem, plan an
initial work-around and effect a permanent solution.  If necessary, Product
changes will be implemented in the manner set forth in Exhibit D; and

 

(iv)                              Supplier and Cisco will mutually agree on a
recovery plan (the “Recovery Plan”) which may address any or all of the
following, as appropriate: customer notification and replacement scheduling,
field removal, return and reinstallation, and work in process (“WIP”) and
inventory replacement, repair, or retrofitting. The Recovery Plan shall also
specify Supplier’s financial responsibility for any activities to be performed.
The parties agree to use good faith in expediting the execution of the Recovery
Plan.

 

11.4                           [*].

 


12.                               SECURITY OF SUPPLY


12.1                           THE PARTIES AGREE THAT THE PRODUCTS TO BE
PURCHASED UNDER THIS MPA MAY BE UNIQUE AND UNOBTAINABLE FROM AN ALTERNATE
SOURCE, AND THAT APART FROM OTHER BREACHES OF THIS MPA WHICH MAY GIVE CAUSE TO
CISCO’S RIGHT TO INJUNCTIVE RELIEF AND/OR SPECIFIC PERFORMANCE, SUPPLIER’S
FAILURE TO DELIVER ANY SUCH UNIQUE PRODUCTS WILL CAUSE CISCO IRREPARABLE INJURY
FOR WHICH THERE IS NO ADEQUATE REMEDY AT LAW. SUPPLIER SHALL MAINTAIN AN UPSIDE
FLEXIBILITY WITHIN A QUARTER BASED ON ROLLING FORECAST AS SPECIFIED IN
SECTION 2.3 OF THIS MPA.

 

13.                               [*]

 

 

14.                               INDEMNIFICATION

 

14.1                           Indemnification by Supplier.  Supplier will
indemnify, defend, and hold harmless each of Cisco, Cisco CMs, Cisco resellers,
distributors and other sales agents and their respective officers, directors,
employees, shareholders, agents, direct and indirect customers, and successors
and assigns (collectively the “Indemnified Parties”) from and against all
claims, suits, and actions (collectively “Claims”) brought against the
Indemnified Parties, and for all resulting damages, losses, costs and expenses
(including reasonable attorney and professional fees) (collectively “Losses”)
that result or arise from Claims, relating to: (i) any allegation that one or
more Products or their manufacture, use, import, or sale infringe,
misappropriate, or violate any  Intellectual Property rights of [*] or
(ii) allege that one or more Products,  or any part thereof, have caused
personal injury or damage to tangible property.  The Supplier will pay all
amounts agreed to in a monetary settlement of the Claims and all Losses that
result or arise from the Claims.

14.2                           Continued Use.  If Cisco or any of Cisco CMs or
any of Cisco’s customers are prevented or are likely to be prevented from
obtaining, selling, importing, or using Products by reason of any Claims
relating to actual or potential infringement, then Supplier will, at its sole
expense, use its best efforts to:  (i) obtain all rights required to permit the
manufacture and sale of such Products by Supplier, and the sale, import, and use
of the Products by Cisco, Cisco CMs and their customers; or (b) modify or
replace such Products to make them non-infringing, provided

Page 9 of 30

--------------------------------------------------------------------------------


 

that any replacement of such Products is satisfactory to Cisco.  If Supplier is
unable to achieve any option above within thirty (30) days after issuance of an
injunction, then Supplier will promptly refund to Cisco the price, and all
shipping, storage, and related costs, of all affected Products that are returned
or destroyed and Supplier shall assist Cisco in identifying alternative sources
for the affected Products’ functionality.

14.3                           Limitations.  The Supplier will pay all amounts
agreed to in a monetary settlement of the Claims and all Losses that result or
arise from the Claims.  Cisco will promptly notify Supplier, in writing, of any
Claim for which Cisco believes that it is entitled to indemnification (provided
that Cisco’s failure to provide such notice will relieve Supplier of its
indemnification obligations only if and to the extent that such failure
prejudices Supplier’s ability to defend the Claim).  Cisco will permit Supplier
to control, in a manner not adverse to Cisco, the defense and settlement of any
such Claim using counsel reasonably acceptable to Cisco.  Cisco may employ
counsel, at its own expense, with respect to any such Claim (provided that if
counsel is employed due to a conflict of interest or because Supplier does not
assume control, Supplier will bear such expense). Supplier will not enter into
any settlement that affects Cisco’s rights or interests without Cisco’s prior
written approval.

14.4                           Exceptions to Supplier’s Indemnity. Supplier
shall have no obligation under Section 14.1 to the extent any claim of
infringement is caused by (i) use of the Product in combination with any other
products not intended by or understood by Supplier, if the infringement would
not have occurred but for such combination, or (ii) any alteration or
modification of the Product not provided or authorized by Supplier, if the
infringement would not have occurred but for such alteration or modification.

 

15.                               CONFIDENTIALITY

 

15.1                           MPA As Confidential Information.  The parties
shall treat the terms and conditions and the existence of this MPA as
Confidential Information (as such term is defined in the NDA referenced below).

 

15.2                           Confidential Information.  Upon execution hereof,
the parties shall comply with the provisions of that Non-Disclosure Agreement
executed by Supplier and Cisco Systems, Inc. on September 6, 2001 (the “NDA”). 
Notwithstanding any identification of information exchanged hereunder as
Confidential Information as defined in the NDA, Supplier specifically
acknowledges that in order to manage, monitor, and resolve demand, inventory,
supply and production issues directly relating to the manufacture and
fulfillment of Cisco’s products, Cisco must share a variety of Supplier’s
information and data, as well as some or all of this MPA, with other third
parties involved in the manufacture of Cisco’s products, including the Cisco
CMs.  Accordingly, Cisco must be and Supplier acknowledges that Cisco is free to
disclose to those necessary third parties data and information provided to Cisco
by Supplier on condition that such third parties have entered into a
confidentiality agreement with Cisco which will limit the use of the information
and obligate the third party to keep Supplier’s information confidential.


16.                             LIMITATION OF LIABILITY

 

16.1                         NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS
MPA, [*] UNDER NO CIRCUMSTANCES WILL ANY PARTY, ITS EMPLOYEES, OFFICERS OR
DIRECTORS, AGENTS, SUCCESSORS OR ASSIGNS BE LIABLE TO ANOTHER PARTY AND ITS
EMPLOYEES, OFFICERS

 

 

Page 10 of 30

--------------------------------------------------------------------------------


 

OR DIRECTORS AGENTS, SUCCESSORS OR ASSIGNS UNDER ANY CONTRACT, STRICT LIABILITY,
TORT (INCLUDING NEGLIGENCE) OR OTHER LEGAL OR EQUITABLE THEORY, FOR ANY SPECIAL,
INCIDENTAL, EXEMPLARY, INDIRECT OR CONSEQUENTIAL COSTS OR DAMAGES, INCLUDING
WITHOUT LIMITATION  LOST PROFITS, LITIGATION COSTS, LOSS OF DATA, PRODUCTION OR
PROFIT, ARISING OUT OF OR RELATING IN ANY WAY TO  THE SUBJECT MATTER OF THIS
MPA. THIS SECTION DOES NOT LIMIT EITHER PARTY’S LIABILITY FOR BODILY INJURY OF A
PERSON, DEATH, OR PHYSICAL DAMAGE TO PROPERTY.

 

17.                               INSURANCE

Supplier shall, at its own expense, at all times during the term of this MPA and
after its termination as required in Section 17.1, provide and maintain in
effect those insurance policies and minimum limits of coverage as designated
below together with any other insurance required by law in any jurisdiction
where Supplier provides Products and/or services under this MPA.  Such policies
shall be issued by insurance companies (i) authorized to do business in the
jurisdiction where Suppliers endeavors are to be performed and (ii) reasonably
acceptable to Cisco. In no way do these minimum requirements limit the liability
assumed elsewhere in this MPA, including but not limited to Supplier’s defense
and indemnity obligations.  The required insurance shall be subject to the
approval of Cisco, but any acceptance of insurance certificates by Cisco shall
not limit or relieve Supplier of the duties and responsibilities with respect to
maintaining insurance assumed by it under this MPA.

 

17.1                           Workers’ Compensation, Social Scheme and
Employer’s Liability Insurance.  Workers’ Compensation insurance shall be
provided as required by any applicable law or regulation and, in accordance with
the provisions of the laws of the nation, state, territory or province having
jurisdiction over Supplier’s employees. If any such applicable jurisdiction has
a social scheme to provide insurance or benefits to injured workers, Supplier
must be in full compliance with all laws thereof. Employer’s Liability insurance
shall be provided in amounts not less than the local currency equivalent of
US [*].

 

17.2                           General Liability Insurance.  Supplier shall
carry Public Liability or Commercial General Liability insurance covering all
operations by or on behalf of Supplier arising out of or connected with this MPA
including coverage for products liability and products/completed operations
liability, claims by one insured against another insured, and Supplier’s defense
and indemnity obligations under this MPA, with limits of not less than [*] per
occurrence.  Such insurance shall also provide, by endorsement or otherwise, for
contractual liability and cross liability and provide a Vendors Broad Form
Additional Insured Endorsement. If “claims made” policies are provided, Supplier
shall maintain such policies for at least one year after the expiration of this
MPA.

 

17.3                           Automobile Liability Insurance.  Supplier shall
carry Comprehensive Business Automobile Liability insurance, including bodily
injury and property damage for all vehicles used in the performance of
Supplier’s obligations under this MPA, including but not limited to all owned,
hired (or rented) and non-owned vehicles.  The limits of liability shall not be
less than the local currency equivalent of [*] combined single limit for each
incident, or whatever is required by local law or statute, whichever is higher.
If injury to third-party passengers of such vehicles is not covered by the above
insurance, then Supplier shall also maintain separate insurance to cover injury
to such passengers.

 

 

Page 11 of 30

--------------------------------------------------------------------------------


 

17.4                           Errors and Omissions Liability Insurance
(Professional Liability).  Supplier shall carry insurance for design and/or
professional liability (errors and omissions) with limits of not less than [*]
per occurrence or per claim and [*] aggregate annual.

 

[*].

 

17.5                           Certificates of Insurance.         Certificates
of Insurance or other formalized evidence of the coverages required above shall
be furnished by Supplier to Cisco when this MPA is signed, or within a
reasonable time thereafter, and within a reasonable time after such coverage is
renewed or replaced. If requested by Cisco, a certified copy of the actual
policy(s) with appropriate endorsement(s) shall be provided to Cisco.
Certificates shall be delivered to:

GLOBAL RISK MANAGEMENT

Cisco Systems, Inc.

170 W. Tasman Drive, M/S SJC-11/3

San Jose, CA  95134

 

17.6                           Cisco Can Provide Insurance. If Supplier does not
comply with the insurance requirements of this Section 17, Cisco may, at its
option, provide insurance coverage to protect Cisco and Supplier and charge
Supplier for the cost of that insurance.

 

17.7                           Waiver of Subrogation. Except where prohibited by
law, Supplier, its subcontractor(s) (regardless of tier) and their respective
insurers waive all rights of recovery or subrogation against Cisco, its
officers, directors, employees, agents, and insurers for Workers’ Compensation.

17.8                           POLICIES TO BE PRIMARY. THE POLICIES PROVIDED
UNDER THIS MPA SHALL PROVIDE THAT SUPPLIER’S INSURANCE WILL BE PRIMARY TO AND
NONCONTRIBUTORY WITH ANY AND ALL OTHER INSURANCE MAINTAINED OR OTHERWISE
AFFORDED TO CISCO.

 

18.                               TERM AND TERMINATION

 

18.1                           Term.  Unless terminated earlier as provided
herein, this MPA shall have an initial term of three (3) years from the
Effective Date (the “Initial Term”) and shall automatically renew for additional
periods of one (1) year each (the “Extended Term”, and together with the Initial
Term, referred to herein collectively as the “Term”) unless the appropriate
written notice of non-renewal is received as follows: (i) Supplier shall provide
to Cisco notice of any such non-renewal at least one hundred and twenty (120)
days prior to the expiration of the then applicable term; or (i) Cisco shall
provide to Supplier notice of any such non-renewal sixty (60) days prior to the
expiration of the then applicable term.

 

 

Page 12 of 30

--------------------------------------------------------------------------------


 

18.2                           Termination For Convenience.  Either party may
terminate this MPA for no reason or any reason upon providing to the other the
notice required hereunder.  Cisco may so terminate upon sixty (60) days notice
to Supplier.  Supplier may so terminate upon the one hundred twenty (120) days
notice if approved by Cisco or such other time period agreed upon by the parties
as necessary to implement a transition plan.

 

18.3.  Termination By Cisco.  Cisco may independently terminate this MPA or any
of the Products included herein as follows:

 

18.3.1                  Upon Supplier’s failure to comply with any of the
material provisions of this MPA which failure is not remedied during the thirty
(30) days (or other extended period as may be agreed to by the parties)
following written notice to Supplier of such failure.

 

18.3.2                  Notwithstanding Cisco’s rights in Section 18.3.1, upon
fifteen (15) days notice, if Cisco (i) determines that Supplier’s performance
under this MPA is deficient; and (ii) identifies to Supplier those
deficiency(ies); and (iii) provides to Supplier a reasonable opportunity to
correct the same give the nature of the deficiency and/or utilize appropriate
paths of escalation; and (iv) determines that such identified deficiencies still
remain.

 

18.3.3                  Upon thirty (30) days notice, if Supplier has failed to
deliver Products for a minimum of thirty (30) days due to force majeure causes
as set forth in Section 20.7.

 

18.3.4                  Immediately upon any transfer by sale, merger or other
working combination of ownership of or control over more than [*] of the voting
securities or control of Supplier.

 

18.4                           Termination By Supplier.  Supplier may terminate
this MPA as follows:

 

18.4.1                  Upon Cisco’s failure to comply with any of the material
provisions of this MPA which failure is not remedied during the sixty (60) days
(or other extended period as may be agreed to by the parties) following written
notice to Cisco of such failure.

 

18.5                           Termination By Either Party.  Either party may
terminate this MPA as follows:

 

18.5.1                  Upon notice to the other party upon the occurrence of
any one of the following events: (i) a receiver is appointed for either party or
its property; (ii) either makes a general assignment for the benefit of its
creditors; (iii) either party commences, or has commenced against it,
proceedings under any bankruptcy, insolvency or debtor’s relief law, which
proceedings are not dismissed within sixty (60) days; or (iv) either party is
liquidated, dissolved or ceases business operations.


18.6                           SURVIVAL; SUPPORT AFTER TERMINATION. SECTIONS 1,
9.2, 10, 11, 13, 14, 15, 16, 18 AND 20, ALL END USER LICENSES AND CISCO’S RIGHT
TO DISTRIBUTE PRODUCT SHALL SURVIVE TERMINATION OR EXPIRATION OF THIS MPA FOR A
PERIOD OF [*]. SUPPLIER SHALL CONTINUE TO PROVIDE SUPPORT IN ACCORDANCE WITH
SECTION 10 AT SUPPLIER’S THEN STANDARD RATES OFFERED TO ANY OTHER CUSTOMER FOR
THE PRODUCTS FOR A PERIOD OF [*]. TERMINATION SHALL BE IN ADDITION TO ALL OTHER
RIGHTS AND REMEDIES.

 

 

Page 13 of 30

--------------------------------------------------------------------------------


 

19.                               COMPLIANCE WITH LAWS; IMPORT/EXPORT

 

19.1                           Compliance with Laws.  Supplier warrants it has
complied and shall comply with all applicable laws, regulations and ordinances
in effect at the time of manufacture of each of the Products. Upon Cisco’s
reasonable request, Supplier agrees to provide reasonable assistance to Cisco
and Cisco CMs to facilitate compliance with such laws.

 

19.2                           Import and Export.  Supplier shall provide Cisco
with information and assistance as may be reasonably required in connection with
executing import, export, sales, and trade programs, including but not limited
to, manufacturer’s affidavits, harmonized tariff schedule, export control
classification number, qualification information (e.g. origin), and U.S. Federal
Communications Commission’s identifier when applicable.

 

19.3                           Compliance with Environmental Laws. Supplier
shall comply with all applicable environmental federal, state and local laws,
regulations and ordinances, including but not limited to the laws and
regulations of the United States, relating to this MPA and the Products provided
hereunder. In the event that Supplier’s performance of its obligations under
this MPA requires the delivery to or handling by Cisco or Cisco CMs of hazardous
materials as specified in the U.S. Department of Transportation, Title 49 or
OSHA standards or regulations, Supplier will promptly notify in writing Cisco or
Cisco CMs and upon request will provide Cisco or Cisco CMs with material safety
data sheets and other documentation reasonably necessary for compliance with
applicable laws and regulations. Notwithstanding the foregoing, Supplier shall
be fully responsible under this MPA for any liability resulting from its actions
in supplying or transporting hazardous materials or otherwise failing to comply
with environmental laws and regulations.

 

20.0                        GENERAL

 

20.1                           Assignment.  Either party  may not assign or
transfer this MPA, in whole or in part without the prior written consent of the
other party. Any attempt to assign or transfer without such consent is void. For
purposes of this Section 20.1, any transfer by sale, merger or other working
combination of ownership of or control over more than [*] of the voting
securities or control of Supplier shall constitute an assignment.

 

20.2                           Notices.  All notices shall be personally
delivered, delivered by telecopy, delivered by a major commercial rapid delivery
courier service or mailed by certified or registered mail, return receipt
requested, to either party as provided below or such other address as such party
may provide by notice pursuant to this Section. Notice shall be effective upon
the earlier of (i) receipt or (ii) twenty-four (24) hours after submission by
any such method.

 

Cisco Systems, Inc.

 

“Supplier”

170 West Tasman Drive

 

2975 Stender Way

San Jose, CA 95134

 

Santa Clara, CA 95054

 

 

 

Attn: V.P., Manufacturing

 

Attn:  V.P. Worldwide Sales

 

 

 

with a copy to:

 

with a copy to:

Cisco Systems, Inc.

 

“Supplier”

170 West Tasman Drive

 

2975 Stender Way

San Jose, CA 95134

 

Santa Clara, CA 95054

 

 

 

Attn: General Counsel

 

Attn: General Counsel

Fax: (408) 526-7019

 

Fax: (408) 492-8454

 

 

Page 14 of 30

--------------------------------------------------------------------------------


 

20.3                           Controlling Law and Jurisdiction.  This MPA and
all action related hereto shall be governed, controlled, interpreted, and
enforced by and under the laws of the State of California and the United States,
without regard to the conflict of laws provisions thereof. Unless waived by
Cisco, the exclusive jurisdiction and venue of any action with respect to the
subject matter of this MPA shall be the state courts of the State of California
for the County of Santa Clara or the United States District Court for the
Northern District of California and each of the parties hereto submits itself to
the exclusive jurisdiction and venue of such courts for the purpose of any such
action. The parties hereby agree to expressly exclude application of the United
Nations Convention on Contracts for the International Sale of Goods.

 

20.4                           Waivers and Amendments.  No failure or delay by
either party in exercising any right, power or privilege hereunder shall operate
as a waiver thereof, nor shall any single or partial waiver have effect on any
other right, power or privilege.  This MPA may not be altered or amended except
by a written document signed by duly authorized representatives of the parties.

 

20.5                           Severability.  If any provision of this MPA is
found unenforceable or invalid under any applicable law or judicial or
administrative decision, only that provision will be affected. This MPA shall
remain in effect and such unenforceable or invalid provision shall be modified
or interpreted so as to best accomplish its objective.

 

20.6                           Relationship of the Parties.  The parties
acknowledge that they are independent contractors and no other relationship,
including partnership, joint venture, employment, franchise, master/servant or
principal/agent is intended by this MPA.   Neither party shall have the right to
bind or obligate the other.

 

20.7                           Force Majeure.  Neither of the parties shall be
considered in default of performance under this MPA to the extent that
performance of such obligations is delayed or prevented by fire, flood,
earthquake or similar natural disasters, riot, war, terrorism or civil strife,
or any other event beyond the reasonable control of such party. Notwithstanding
the foregoing, in the event Supplier fails to deliver Products due to such
causes, Cisco may either:

 

•                                          Terminate this MPA in whole or in
part after thirty (30) days prior written notice where Supplier fails to deliver
for thirty (30) days due to the force majeure event; and/or

 

•                                          Suspend this MPA in whole or in part
for the duration of the delaying cause, and, at Cisco’ option, buy the Products
elsewhere and deduct from or apply to any commitment to Supplier the quantity so
purchased. Supplier shall resume performance under this MPA immediately after
the delaying cause ceases and, at Cisco’ option, extend the then current term
period for a period equivalent to the length of time the excused delay
continued.

 

20.8                           Dispute Resolution.  The parties shall use their
best efforts to amicably resolve any disputes arising from the activities
undertaken in the course of performing or fulfilling this MPA, including but not
limited to utilization of the dispute escalation path as set forth in Exhibit H.

 

 

Page 15 of 30

--------------------------------------------------------------------------------


 

20.9                           Third Party Beneficiaries.  Unless expressly
provided, no provisions of this MPA are intended or shall be construed to confer
upon or give to any person or entity other than Cisco, Supplier and Cisco CMs
any rights, remedies or other benefits under or by reason of this MPA.

 

20.10                     Entire Agreement.  Together with any non-disclosure
agreement, this MPA and its exhibits contain the entire understanding of the
parties with respect to the subject matter hereof and supersedes all prior
agreements relating thereto, written or oral, between the parties.

20.11                     Signatures and Counterparts. This MPA will be valid
upon the initial exchange of signatures by facsimile from both parties.

 

 

The parties shall, however, ensure that a fully executed original hereof is
provided to each party.   Each such fully executed original shall together
constitute one and the same instrument.

 

IN WITNESS WHEREOF, the parties hereto have executed this MPA by persons duly
authorized as of the date and year first above written.

 

 

SUPPLIER:

 

CISCO SYSTEMS, INC.

 

 

 

 

 

By

William Franciscovich

 

By

Linda Park

(print)

 

(print)

 

 

 

 

 

/s/ WILLIAM FRANCISCOVICH

 

/s/ LINDA PARK

(signature)

 

(signature)

 

 

 

 

 

Title

V.P. Worldwide Sales

 

Title

VP of Commodity Management

 

 

 

 

Date

5/7/03

 

Date

6/17/03

 

 

Page 16 of 30

--------------------------------------------------------------------------------


 

 

EXHIBIT A

 

Product Schedule

As of Effective Date of MPA

 

 

Supplier
Part #

Cisco
Part #

Supplier
Spec. #

Cisco
Spec. #

Description

Price

Warranty

NCNR

Sole
Source

Required
Test

Non-Standard
T&C

Additional
Costs

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1.                                       CONFLICT WITH MPA

 

The terms and conditions of the MPA shall govern this Product Schedules unless
specific alternative terms are set forth above.  In the event of any conflict or
inconsistency between this Product Schedule and the MPA, the terms in this
Product Schedule will apply.

 

 

Page 17 of 30

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Product Schedule

Executed After Effective Date of MPA

 

 

Supplier
Part #

Cisco
Part #

Supplier
Spec. #

Cisco
Spec. #

Description

Price

Warranty

NCNR

Sole
Source

Required
Test

Non-Standard
T&C

Additional
Costs

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1.                                       CONFLICT WITH MPA

 

The terms and conditions of the MPA shall govern this Product Schedules unless
specific alternative terms are set forth above.  In the event of any conflict or
inconsistency between this Product Schedule and the MPA, the terms in this
Product Schedule will apply.

 

2.                                       SIGNATURES AND COUNTERPARTS

 

This Product Schedule will be valid upon the initial exchange of signatures by
facsimile from all parties.  The parties shall, however, ensure that a fully
executed original hereof is provided to each party.

 

The parties hereto have executed this Product Schedule intending it to be
incorporated into Exhibit A of the MPA with an Effective Date of __________.

 

Supplier

 

 

Cisco Systems, Inc.

 

 

 

 

 

 

By:

 

 

By:

 

Name:

 

 

Name:

 

Title:

 

 

Title:

 

Date:

 

 

Date:

 

 

 

 

 

 

Cisco Systems International B.V.

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

Date:

 

 

 

 

 

 

Page 18 of 30

--------------------------------------------------------------------------------


 

 

EXHIBIT B

 

BUSINESS REVIEWS

 

A.                                    Quarterly Business Reviews (“QBR”)

 

1.                                       Target Business Level of Attendees:
Account Manager level.

2.                                       Frequency: Once per quarter, if
practicable, at a time and location to be mutually agreed upon. The location may
be a teleconference.

3.                                       Focus:            The quarterly
business reviews will, at a minimum, cover the following topics:

 

(i)                                     Product quality;

(ii)                                  Review and discussion of supplier
performance criteria including those set forth in the Cisco “Scorecard”;

(iii)                               Discussion of price reductions and/or key
factors relating to the pricing model;

(iv)                              Lead Time updates per product, with a focus on
improvements needed or offered;

(v)                                 The most current Rolling Forecasts and
future outlook;

(vi)                              Support issues, if any;

(vii)                           New Product opportunities and Cisco
requirements, if relevant; and

(viii)                        Cisco’ product roadmap reviews, if relevant.

 

B.                                    Semi-Annual Business Reviews (“SBR”).

 

1.                                       Target Business Level of Attendees: 
Account management and where possible, senior management level.

2.                                       Frequency:  Twice annually, if
practicable, at a time and location to be mutually agreed upon.

3.                                       Focus:            The semi-annual
business reviews will, at a minimum, cover the following topics:

 

(i)                                     Status and strategic direction of the
business relationship, including any open issues;

(ii)                                  Products which may be added to the MPA;

(iii)                               Product roadmaps of any party;

(iv)                              Pricing review; discussions of price
reductions and key factors relating to the pricing model; and

(v)                                 Forecast outlook.

 

 

Page 19 of 30

--------------------------------------------------------------------------------


 

EXHIBIT C

 

FAILURE ANALYSIS PROCEDURE

 

 

Cisco will return failed Products to Supplier for failure analysis to resolve
observed problems found while used in Cisco products.

 

Supplier is responsible for performing failure analysis on all returned Products
suspected of being defective.  Analysis work shall be performed in a manner
necessary to fully determine the root cause for each failure and to identify
corrective actions to prevent reoccurrence.

 

Cisco will classify failure analysis requests into two categories — urgent and
normal.  Urgent requests are made when the component failure impacts Cisco’s
ability to ship products or when the failure impacts the performance of Cisco
equipment installed at a customer location.  All other requests shall be within
the normal category.

 

Supplier will use its best efforts to respond to, identify root cause and
implement correction for all failure analysis requests in a timely manner. 
Supplier failure analysis responsiveness will be measured using the following
standard criteria:

 

 

Failure Analysis Type

 

Normal

 

Urgent

 

Deliverables

Initial response

 

[*]

 

[*]

 

Functional status
If fail, outline of analysis steps and timeline
If pass, return parts to Cisco via overnight carrier

Preliminary
failure analysis

 

[*]

 

[*]

 

Preliminary identification of root cause
Recommendations for containment of problem

Completed
failure analysis

 

[*]

 

[*]

 

Completed failure analysis summary
If appropriate, corrective action plan and timeline

Update
schedule

 

[*]

 

[*]

 

Progress report on work completed
Projection on next actions
Updated timelines

 

 

Page 20 of 30

--------------------------------------------------------------------------------


 

EXHIBIT D

 

PRODUCT CHANGE NOTIFICATION

 

Cisco Component Engineering must have prior written notification for all changes
to product or process characteristics which could potentially result in
non-compliance to Cisco physical, mechanical, optical and/or electrical
requirements. The types of changes, which require advance notification, if they
could potentially result in non-compliance to Cisco requirements, include, but
are not be limited to:

 

•                  Design changes

•                  Layout changes

•                  Changes to dimensions of any layer

•                  Die shrinks or revision

•                  Material change (e.g. plating, UBM, Resin, base metal,
dopants)

•                  Change in internal sub-component design, manufacture, part
number or sourcing

•                  Manufacturing Process & Procedure change (e.g. wafer fab,
assembly or test)

•                  Manufacturing site (e.g. wafer fab, assembly, test facility
change)

•                  Product from new, “identical” equipment with known impact to
reliability (i.e. Epitaxial systems, deposition/etching tools, burn-in system
and so forth)

•                  Changes to burn-in or reliability screen processes for
component and constituent sub-components

•                  Form, Fit or Function change

•                  Part numbering convention

•                  EOL/Product Discontinuation

 

This PCN requirement will apply to Cisco-specified as well as supplier-specified
part numbers.

 

Notification for any of the above changes must be provided a minimum of [*]
prior to changed part or component delivery to allow time for analysis. The [*]
advance notice may be given in the form of a Horizon Report. Samples of the new
device, formal written PCN, and data supporting continued compliance to Cisco
requirements for the proposed PCN must be provided a minimum of [*] prior to
changed part or component delivery to allow time for qualification and review.
The Cisco qualification time will not and cannot begin until all requested
samples of the new component arrive at the affected Cisco Business Units. In the
case of an End-of-Life announcement or Discontinuance Notice, a formal written
EOL PCN or Discontinuance Notice must be provided [*] in advance of the Last
Time Buy Date.

 

Supporting data and qualification data must be submitted with the Part Change
Notification to Cisco Component Engineering.

 

 

Page 21 of 30

--------------------------------------------------------------------------------


 

The supporting data and qualification data must include the following
information at a minimum:

 

•                  Effected supplier part numbers (current and new) and effected
Cisco part numbers

•                  Reason for change

•                  Description of change including any modifications to test,
burn-in, or reliability processes used for assembled component and
sub-components if any

•                  Traceability information for changed part or component

•                  Specification or datasheet update

•                  Supplier PCN tracking number

•                  Samples Availability date

•                  PCN Effective Date of shipment of changed part or component

•                  Last Time Buy Date of the unchanged or obsolete product

•                  Fit-Form-Function changes between changed and unchanged part
or component

•                  Applicable test/qualification reports (per Cisco 1st and 2nd
level component qualification requirements) and anticipated date for completion
of final qualification data

 

The above information may be provided in the form shown in the PCN Template
shown in Figure 1 in Section 5.0.

 

Cisco requires suppliers to assign new ordering part numbers for the following
types of changes: Form, Fit or Function change, Die shrinks or revisions, Part
numbering convention change, Design change, Layout changes, changes to lead-free
plating including and not limited to BGA packages.

 

All change notices must be emailed to: component-pcn@cisco.com, and all change
notices must be approved by Cisco GCSM Component Engineering department.

 

 

Page 22 of 30

--------------------------------------------------------------------------------


 

 

EXHIBIT E

 

RESCHEDULES AND CANCELLATIONS

 

The following terms shall apply to Cisco’s direct orders of Products from
Supplier.

 

1.                                      Reschedules. Upon notice to Supplier,
Cisco may reschedule all or a portion of a purchase order for the Products at no
charge as follows:

 

Number of Days

From Original

Delivery Date

 

[*]                                                                                                                                                                                
Unlimited reschedules, providing that delivery is within [*] from original
scheduled delivery date,

[*]                                                                                                                                                                                
Unlimited reschedules

 

2.                                      Cancellation.  Cisco may cancel all or a
portion of a purchase order as follows:

 

2.1                                 Standard Product

 

                                                Cisco may cancel in writing some
or all of any Purchase Order for Standard Products [*] prior to the ship date
that is necessary for Supplier to meet the original Delivery Date (i.e. when the
Product has been Pack Listed) [*]. “Standard Products”, for the purposes of this
MPA, shall mean Products for which Supplier has other customers, in addition to
Cisco.

 

2.2                                 Semi-Custom Products

 

2.2.1                        If, [*] prior to the applicable original Delivery
Date, Cisco needs to cancel all or a portion of a purchase order that is for
semi-custom Product or is classified as NCNR as defined in Section 2.5 of the
MPA, Cisco shall pay cancellation charges as provided below:

 

No. of Days before Original Delivery Date

 

Cancellation Charges for Semi-Custom Products

[*]

 

[*]

[*]

 

[*]

 

2.3                                 Custom (“NCNR”) Purchase Orders

 

2.3.1.                   Any purchase orders agreed to as NCNR may not be
cancelled or returned by Cisco, unless otherwise agreed to by the parties.

 

 

Page 23 of 30

--------------------------------------------------------------------------------


 

2.4                                 CAM Cancellations

 

2.4.1.                     Cisco shall be liable to Supplier for any
cancellations of CAM Products as follows:

 

No. of Days before Original Delivery Date

 

Cancellation Charge

[*]

 

[*] of cancelled Product value

[*]

 

[*] of cancelled Product value

[*]

 

[*] of cancelled Product value

[*]

 

[*] of cancelled Product value

Greater than production order lead-time

 

None

 

2.5                                 At-Risk Production (CAM)

 

2.5.1                        At-Risk ramp material may be started after Cisco
verification sign-off. Cisco must complete Supplier’s “Risk Material Start
Authorization Form”.  “At-Risk” means that Cisco accepts all financial
responsibilities for the Supplier’s material committed to meet Cisco orders. 
Should Cisco decide to scrap material during this phase, for any reason other
than Supplier related process or manufacturing issues, Cisco will pay Supplier
on a prorated basis for amount of process completed at the time of Supplier’s
written cancellation.  Cancellation charges are as follows for at-risk ramp
parts:

 

At-Risk Product cancellation based on the originally scheduled delivery date,
with two scenarios, 1) cancellation fee as a percentage of Cisco cost (as
specified in current Schedule A) for Custom CAM products, and 2) cancellation
fee as percentage of Cisco cost for Standard CAM products:

 

Scenario

 

At-Risk Custom CAM
Products

 

At-Risk Standard CAM
Products

 

After Tapeout

 

[*]

 

[*]

 

Prior to wafer start

 

[*]

 

[*]

 

After wafers have started & prior to metalization

 

[*] cancellation fee

 

[*]

 

After wafers have started metalization

 

[*] cancellation fee

 

[*]

 

after test/assembly start

 

[*] cancellation

 

[*]

 

 

 

Page 24 of 30

--------------------------------------------------------------------------------


 

EXHIBIT F

 

[*]

 

 

 

 

 

 

Page 25 of 30

--------------------------------------------------------------------------------


 

 

ATTACHMENT A

 

[*]

 

 

 

 

 

Page 26 of 30

--------------------------------------------------------------------------------


 

ATTACHMENT B

 

[*]

 

 

 

 

Page 27 of 30

--------------------------------------------------------------------------------


 

EXHIBIT G

 

CISCO AUTHORIZED CONTRACT MANUFACTURERS

 

Cisco hereby identifies the following authorized CMs who may purchase Supplier
Products on behalf of Cisco.  Cisco may withdraw each such authorization on [*]
advance written notice to Supplier, provided that (i) any remedy Cisco may be
entitled to or seek resulting from any shipments to any such withdrawn CM shall
be between Cisco and the CM; (ii) in the event of such a withdrawal, Cisco may,
at their election, cancel any open orders and pay any applicable cancellation
charges or accept delivery of and pay for any Products then being manufactured
by Supplier for the affected CM for the benefit of Cisco.  Further, Cisco may
expand unilaterally this list of authorized CMs upon written notice to Supplier.

 

 

[*]

 

 

 

Page 28 of 30

--------------------------------------------------------------------------------


 

EXHIBIT H

 

CONTRACT DISPUTE ESCALATION

 

Level

 

Cisco

 

Supplier

 

Maximum period of time at attempted
resolution before escalation to next level

1

 

Commodity Manager

 

Account Manager

 

10 business days or as otherwise mutually agreed

2

 

Director, Global Supply Management

 

Business Unit General Manager

 

10 business days or as otherwise mutually agreed

3

 

VP Global Supply Management

 

Group President

 

10 business days or as otherwise mutually agreed

4

 

Senior VP Manufacturing

 

CEO

 

10 business days or as otherwise mutually agreed

 

 

 

Page 29 of 30

--------------------------------------------------------------------------------


 

Exhibit I

 

[*]

 

 

 

 

 

Page 30 of 30

--------------------------------------------------------------------------------

